VOTO DISIDENTE DEL JUEZ DE APELACIONES SIL APONTE JIMENEZ — 95 DTA 125
Disiento de la decisión de mis compañeros de Panel únicamente en lo referente a confirmar el dictamen del foro de instancia que impone a los apelantes un año de reclusión.
El apelante, Luis González Rodríguez, formuló alegación de culpable por sesenta y un (61) cargos de infracción al Art. 166(B) del Código Penal en grado de tentativa —apropiación ilegal— 33 L.P.R.A. Sec. 4272(b), y un (1) cargo de infracción al Art. 258 —resistencia u obstrucción a la autoridad pública— 33 L.P.R.A. See. 4483. Le fueron impuestos un total de quince (15) años de reclusión para ser cumplidos concurrentemente. El otro apelante, Edgardo Navarro Suárez, hizo alegación de culpabilidad en sesenta y dos (62) cargos de infracción al Art. 165 del Código Penal —apropiación ilegal— 33 L.P.R.A, Sec.4271. Se le impuso un total de siete (7) años de reclusión. Otras dos imputadas también hicieron alegación de culpabilidad por similares delitos. Todo ello como resultado de un pre-acuerdo entre imputados y el fiscal.
En cuanto a los apelantes González Rodríguez y Navarro Suárez, el foro de instancia ordenó su reclusión por un "año natural".  El resto de la condena se dispuso que sería cumplida bajo un régimen de libertad a prueba. A las otras dos convictas, a quienes le imputaron los mismos delitos, se les concedió los beneficios de una sentencia suspendida sin término de reclusión. De los $38,069.29 que el tribunal ordenó a los apelantes y a una de las imputadas restituir, al momento de dictarse sentencia a todos quedaban pendiente $3,012,20. No surge de los autos que el pre-acuerdo sostenido entre los apelantes y el Ministerio Público estuviese condicionado a que éstos cumplieran un término recluidos. Tengo que presumir que no fue así.
Los apelantes no han sido convictos anteriormente. El informe pre-sentencia rendido por los sociopenales a cargo de la investigación correspondiente fue favorable. Recomienda que se conceda a todos los convictos los beneficios de una sentencia suspendida. No acredita ni evidencia que exista un problema de carácter, conducta o estilo de vida en los apelantes que requiera, justifique y amerite la reclusión como medida para lograr su rehabilitación, aunque sea por un año.
El Procurador General en su comparecencia ante nos, no desmiente ni refuta esas aseveraciones.
Inconformes con la sentencia dictada en cuanto a que ordenó su reclusión por el término de un año y dispuso que ese año de reclusión sería cumplido como año natural sin bonificación alguna, el apelante Navarro Suárez acudió ante el Tribunal Supremo mediante recurso de Habeas Corpus. Luis González Rodríguez hizo lo mismo pero ante este Foro.
Examinados los recursos ante nos luego de emitida resolución por el Tribunal Supremo en el caso de Navarro y Suárez disponiendo que lo atendiésemos, concedimos término al Procurador General para que compareciera en ambos casos exponer su posición en torno a lo solicitado. Así lo hizo.
Su escrito no me ilustra. Se limita a sostener la naturaleza discrecional de la decisión de instancia. Señala que la rehabilitación de un convicto como principio rector ha cedido y ésta relegada a un plano inferior en comparación con la reclusión como medida de disuación y *467mecanismo para enviar mensajes persuasivos "a otros empleados y funcionarios públicos". Que igualmente la gravedad de los hechos imputados justifica la actuación de la instruida sala sentenciadora que le impuso a los apelantes un año de reclusión a ambos como parte de la sentencia fraccionada dictada. No alude a circunstancia alguna que sostenga la determinación de instancia. Tampoco pone en tela de juicio las específicas afirmaciones de los apelantes que sirven de apoyo para imputar un abuso de discreción.
Debo partir de la premisa que aún, tal y como reiteradamente se ha sostenido, el espíritu que guía la ley al brindar a un convicto el privilegio de excluir la reclusión y permitirle gozar de los beneficios de una sentencia suspendida es lograr su rehabilitación. Admito que el ejercicio de esa facultad debe responder a una sana discreción judicial y que para brindarle la debida flexibilidad a esa facultad la discreción judicial debe siempre acompañarla.
Igualmente reconozco que los señores jueces de instancia gozan de una amplia discreción para exigir al convicto condiciones que razonablemente se justifique imponerle incluyendo, en casos apropiados, la reclusión de parte de la sentencia dictada para lograr el propósito que la ley persigue, i.e., la rehabilitación. Asimismo, estoy conforme con los otros dos miembros de este Panel en cuanto a que por el hecho de no tener los apelantes antecedentes penales y que exista un informe favorable rendido por el oficial sociopenal no debe, por sí sólo , ser suficiente para que se les concedan los beneficios de una sentencia suspendida sin término de reclusión.
No obstante, con lo que no puedo concurrir es en consagrar y darle inmunidad de error a las actuaciones de los jueces de instancia bajo las circunstancias presentes al denegar los beneficios de una sentencia suspendida o al imponer a un convicto que cumpla ingresado parte de la sentencia dictada, como en este caso, cuando estoy ajeno y desconozco totalmente los criterios subjetivos aplicados y los factores considerados y evaluados no sólo para ejercer razonablemente esa discreción sino para individualizarla. Tampoco puedo coincidir con que para ejercer esa discreción sea punto de apoyo inexorable que la concesión de una probatoria es un privilegio y no un derecho.
Siendo el propósito primario de la Ley de Sentencia Suspendida, en términos de excluir la reclusión de un convicto, el brindarle la oportunidad de rehabilitarse sin necesidad de recluirlo, no podemos perder de vista que también tiene como propósito básico lograr que se integre a vivir una vida productiva, sin sacrificar el bienestar social, bajo un régimen disciplinario que reajuste aquellos aspectos que para rehabilitarse necesita superar. Pueblo v. Vega Pérez, 90 J.T.S. 10. De todos es conocido que nuestras instituciones penales desafortunadamente no constituyen fuente primaria para lograr la rehabilitación de un convicto.
Por otro lado, entiendo que para denegar o conceder la probatoria u ordenar la reclusión en cuanto a una parte de la pena impuesta, la prerrogativa del juez debe estar precedida de una ponderada reflexión de todos los elementos ante sí tomando en consideración lo que para mí constituye el fin esencial que inspira la ley; la rehabilitación del convicto. Para la consecución de ese fin el tribunal debe, entre otros, conocer si éste es uno de los determinados casos donde existe un rasgo en el carácter o personalidad del convicto, o en los aspectos de su vida y conducta pasada, que requieran la reclusión como medida congruente para lograr su rehabilitación o, en casos apropiados, igualmente para proteger la sociedad.
Ahora bien, ausente el factor de protección de la sociedad, nuestra función como integrantes de este Foro apelativo nos exige, ante alegaciones de una y otra parte como las que nos ocupan, examinar el expediente del caso incluyendo el informe rendido por el sociopenal y las declaraciones aportadas durante la investigación incluidas en el informe.
*468Así lo hemos hecho. Al revisar el informe rendido ello nos coloca en la misma posición que el tribunal sentenciador para evaluar y determinar si su decisión fue o no un abuso de discreción atendidas todas las circunstancias presentes. También nos brinda la oportunidad de poder apreciar si la reclusión ordenada va razonablemente dirigida hacia la rehabilitación del convicto.
Exponer estos criterios no significa que me olvido de la norma consistente en que la denegatoria de conceder los beneficios de una sentencia suspendida tiene la "presunción de ser justa y correcta", enunciada por el Tribunal Supremo en Pérez v. Bernard, 99 D.P.R. 834 (1971). Tampoco soy de los que con una mera alegación de abuso de discreción van a mover la mía. Pero ante hechos como los que nos ocupan consistente en un récord huérfano de los elementos y factores considerados para la reclusión en dos casos y en otros dos no, sin yo saber por qué, habiendo mediado una aceptación de culpa de los apelantes^ conociendo la recomendación favorable contenida en el informe rendido por la oficial sociopenal que practicó la investigación correspondiente unido a la ausencia de elementos en los autos y en el informe rendido que justifiquen la reclusión de los convictos como medida rehabilitadora, me niego, en ausencia de claros precedentes, a darle sello de finalidad absoluta al dictamen recurrido y adoptarlo incondicionalmente como un ejercicio de discreción dirigido razonablemente a la rehabilitación de los apelantes.
La razón que se brinda para justificar la reclusión de los apelantes por un año consistente en que con ello se sirve un propósito disuasivo, no me persuade. Los términos de la sentencia dictada no son cortos. En un caso es de siete (7) años y en el otro de quince (15). No se trata aquí de términos cortos de sentencia suspendida que podría argumentarse que no tienen el impacto correctivo necesario para percatar al convicto sobre la severidad de su ofensa. A mi juicio siete (7) años por un lado y quince (15) por otro bajo la supervisión requerida podría ser suficiente tiempo, bajo condiciones normales, para que los convictos rectifiquen sobre su error. Además existen otras condiciones y medidas que sirven igual propósito disuasivo. Es todo cuestión de explorarlas y armonizarlas con el espíritu que persigue la ley, todo ello sin descartar la reclusión de ser razonablemente necesaria y estar justificada como medida dirigida a lograr la rehabilitación del convicto. La expectativa de que en cualquier momento se puede revocar el privilegio concedido a un convicto también abunda sobre lo anterior.
Tampoco me persuade el argumento de que la reclusión se justifica como corolario de la pena conforme la definición que de ella nos brinda el Código Penal. Bajo esa óptica resulta la pena incompatible con el propósito que persigue la filosofía tras el criterio de declinar la reclusión de un convicto como opción en términos de lograr, en casos apropiados, su rehabilitación.
Por los motivos que anteceden desconociendo el criterio rector que movió al foro de instancia a ordenar la reclusión de los apelantes por un año y ante la ausencia de circunstancias que señalen la existencia de factores que acrediten la necesidad de ingresar a los apelantes por un término como medida para lograr su rehabilitación, y considerando los otros factores presentes como lo son la aceptación de culpa de los apelantes y la existencia de un informe favorable que no indica que existen rasgos de personalidad o conducta, ni sistemas de vida que ameriten la reclusión unido a que bajo las mismas circunstancias a dos convictas no se le impone término de reclusión alguno, revocaría la sentencia dictada en la parte que ésta ordena que los apelantes cumplan un año de la pena impuesta recluidos en prisión.
JOSE M. APONTE JIMENEZ
JUEZ DE APELACIONES